DETAILED ACTION
This Office Action is in response to the appeal brief filed on 07/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 13, and 20 are independent.
Response to Arguments
In view of the Appeal Brief filed on 07/27/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al (“Dube,” US 2020/0396223, filed on 06/17/2019), in view of Coffing (“Coffing,” US 2019/0273746, published on 09/05/2019).
As to claim 1, Dube teaches a computer implemented method (Dube: pars 0004, 0039-0042; Fig 5, a system and method for providing user access to protected resources to users connected over network), comprising:
receiving an access request made to a (resource) [microservice] from a requesting entity, requesting access to the (resource) [microservice], along with an access token (Dube: pars 0004, 0039-0042, the system receives a request from a client computing system to access resources, the resource includes a resource access token);
obtaining an identity of the requesting entity from the access token (Dube: pars 0038-0042; Fig 4-5, the system parse the request to obtain the resource access token that was inserted in by the client computing system. The token contains an identifier portion associated with the user/tenant);
identifying an access pattern used by the requesting entity, the access pattern representing computing actions performed to obtain the access token [ ] to the (resource) [microservice] (Dube: pars 0014, 0028, 0037-0038; Fig 4, a token generation system generates the access token upon request for generating an access token for a user. When making the request, the client computing system insert an user identifier or an organization identifier [i.e. a variation of request, equivalent to a pattern of request]. When the request contains the user identifier [i.e. first access pattern for token request], and the request contains the organization [i.e. second access pattern for token request]);
identifying permissions in an access policy, corresponding to the (resource) [microservice], based on: the identity of the requesting entity (Dube: pars 0039-0043; Fig 4-5, the parsed token is validated and the identifier associated with the user/tenant is compared and validated for the system to allow the requested resource), and the identified access pattern (Dube: pars 0014, 0028, the identifier identifies the identity of the user or the organization, for which the token was generated based upon on of the two request type where the user identifier or the organization identifier); and
generating, based on the identified permissions, an authorization output indicative of an authorization determination with respect to the access request (Dube: pars 0039-0047; Fig 4-5, upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
Dube does not explicitly teach the resource to be microservice, and does not explicitly teach access pattern representing computing actions performed to [ ] request access to the microservice.
However, in an analogous art, Coffing teaches the resource to be microservice (Coffing: pars 0009-0011; Fig 1, a request is received from a user device with a token for microservices for accessing service associated with each of the microservices), and teaches access pattern representing computing actions performed to [ ] request access to the microservice (Coffing: pars 0024, 0048, 0050-0051, 0054, an intelligent authorization engine employs a unique adaptive risk-based transaction authorization approach to dynamically assess and score risk across user roles, transactional context, and real-time risk profiles weighing a variety of different factors. User access history logs is used to determine access patterns to protected resources by particular users and/or particular devices, as well as to identify resource access permissions previously granted to users along with relevant contextual factors based upon which such resource access permissions were granted. The user behavior information includes data representing a plurality of different user behavior metrics, including access patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coffing with the method/system of Dube to include microservice, and access pattern representing computing actions performed to [ ] request access to the microservice for the benefit of including a pattern analysis of the requests to obtain resources, such as, microservices, for granting access authorization (Coffing: pars 0024, 0048, 0050-0051, 0054). 
As to claim 2, the combination of Dube and Coffing teaches the computer implemented method of claim 1 
Dube further teaches wherein the permissions in the access policy comprise: a first permission corresponding a first access pattern, wherein the first permission defines authorization of access requests when the first access pattern is used to obtain an access token; and a second permission corresponding a second access pattern different than the first access pattern, wherein the second permission defines authorization of access requests when the second access pattern is used to obtain an access token (Dube: pars 0014, 0028, 0037-0038; Fig 4, when making token request, the client computing system insert an user identifier or an organization identifier [i.e. a variation of request, equivalent to a pattern of request]. When the request contains the user identifier [i.e. first access pattern for token request], and the request contains the organization [i.e. second access pattern for token request]. The token is generated using the one of the two identifier types and the resource associated with the type of identifier for access permission verification).
As to claim 3, the combination of Dube and Coffing teaches the computer implemented method of claim 1, and 
Dube further teaches further comprising: before identifying the permissions, validating the access token comprising: identifying access permissions corresponding to the access token; and validating that the requested access is included in the access permissions (Dube: pars 0042-0044; Fig 5, the token is validated first, and then identifier associated with the user/tenant is compared and validated for the system to allow the requested resource in accordance with the token associated with resource).
As to claim 4, the combination of Dube and Coffing teaches the computer implemented method of claim 1 
Dube further teaches wherein generating the authorization determination comprises: if the permissions identified from the access policy include the requested access, then generating the authorization output authorizing the access request (Dube: pars 0039-0047; Fig 5, upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
As to claim 5, the combination of Dube and Coffing teaches the computer implemented method of claim 4 
Dube further teaches wherein generating the authorization determination comprises: if the permissions identified from the access policy do not include the requested access, then generating the authorization output denying the access request (Dube: pars 0039-0047; Fig 5, upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
As to claim 6, the combination of Dube and Coffing teaches the computer implemented method of claim 1 and
Dube further teaches further comprising: registering authentication metadata for the requesting entity and for the microservice with an authentication server; receiving, at the authentication server, an access token request from the requesting entity, requesting the access token; and issuing the access token from the authentication server to the requesting entity based on the authentication metadata (Dube: pars 0021, 0039-0047; Figs 1, 4, 5, a token issuer and authentication service receive the token request with the identifier [authentication metadata], generates/issues the token associating a resource, and transmit the token to the computing system for acing the resource).
As to claim 7, the combination of Dube and Coffing teaches the computer implemented method of claim 1 
Dube and Coffing further teaches wherein identifying the access pattern comprises: based on identifying that the requesting entity to which the access token is issued is an application that directly sent the access token to the microservice, identifying the access pattern as a direct access pattern, and identifying permissions in the access policy, corresponding to the application, comprises: identifying the permissions in the access policy based on the identity of the application and the access pattern being a direct access pattern (Dube: pars 0014, 0021, 0028, 0039-0047; Figs 1, 4, 5, the identifier identifies the identity of the user or the organization, for which the token was generated based upon on of the two request type where the user identifier or the organization identifier. Upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
As to claim 8, the combination of Dube and Coffing teaches the computer implemented method of claim 1 
Dube and Coffing further teaches wherein identifying the access pattern comprises: based on identifying that the requesting entity to which the access token is issued is an application that sends the access token to an intermediate microservice that forwards the access token to the microservice, identifying the access pattern as a protected forwarded access pattern, and identifying permissions in the access policy, corresponding to the application, comprises: identifying the permissions in the access policy based on the identity of the application and the access pattern being a protected forwarded access pattern (Dube: pars 0014, 0032; Figs 1, 2, an API interaction system of the computing system includes token request logic call generator for resource request and insert the identifier. Coffing: pars 0022-0023, 0027, each security sidecar that are installed automatically with each application microservice container, manage identity and access management functions as signing/verification).
As to claim 9, the combination of Dube and Coffing teaches the computer implemented method of claim 1 
Dube and Coffing further teaches wherein identifying the access pattern comprises: based on identifying that the requesting entity to which the access token is issued is a service or microservice that obtains the access token without providing authentication for a specific set of permission, identifying the access pattern as a high privileged access pattern, and identifying permissions in the access policy, corresponding to the application, comprises: identifying the permissions in the access policy based on the identity of the service or microservice which comprises the requesting entity and the access pattern being a high privileged access pattern (Dube: pars 0014, 0032, 0037-0039; Figs 1, 2, an API interaction system of the computing system includes token request logic call generator for resource request and insert the identifier for identifying and verification for accessing resource. Coffing: pars 0009, 0022-0024, each security sidecar that are installed automatically with each application microservice container, manage identity and access management functions as signing/verification. End-to-end identity and security functionality is provided based on user identity, behavior metrics, including access patterns, and a risk profile for the request based on the context data of the request).
As to claim 10, the combination of Dube and Coffing teaches the computer implemented method of claim 1 and
Dube further teaches further comprising: logging interaction information, including the access request, an identity of the microservice, the identity of the requesting entity, an indicator of the access pattern, the permissions, an access policy identifier, and the authorization output indicative of the authorization determination, in an interaction processing system (Dube: pars 0014, 0032, 0037-0039; Figs 1, 2, an API interaction system of the computing system includes token request logic call generator for resource request and insert the identifier for identifying and verification for accessing resource for which the taken is associated during the generation of the token).
As to claim 11, the combination of Dube and Coffing teaches the computer implemented method of claim 10 and 
Coffing further teaches further comprising: generating a risk assessment model based on the logged interaction information, the risk assessment model being configured to identify a risk assessment level based on interaction information provided to the risk assessment model during a runtime operation (Coffing: pars 0009, 0022-0024,0048,  end-to-end identity and security functionality is  provided  based on user identity, behavior metrics, including access patterns, and a risk profile for the request based on the context data of the request. Contextual information that may be used to further identify the user, the accessing device, and/or assess a risk level for a request to access a particular resource submitted from the user).
As to claim 12, the combination of Dube and Coffing teaches the computer implemented method of claim 11 and 
Coffing further teaches further comprising: generating a runtime risk assessment level with the risk assessment model, corresponding to the interaction information provided to the risk assessment model during the runtime operation; and returning risk assessment model with the authorization determination (Coffing: pars 0045,0048, 0052-0054, microservices is used with an intelligent authorization engine that uses behavioral machine learning/artificial intelligence to deliver continuous adaptive authentication, authorization, and relationship management between users/services/things. Such an intelligent authorization engine may employs a unique adaptive risk-based transaction authorization approach to dynamically [runtime risk assessment] assess and score risk across user roles, transactional context, and real-time risk profiles weighing a variety of different factors. Risk profile includes dynamic risk value/level based various. Allows the system to make appropriate actions and/or mitigation process based on the value/level of the risk).
As to claim 13, Dube teaches a computer system, comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors causes the one or more processors to perform steps (Dube: pars 0004, 0039-0042, 0048-0049; Fig 5, a system and method for providing user access to protected resources to users connected over network. The system comprising memory and processor) comprising: 
receiving an access request made to a (resource) [microservice] from a requesting entity, requesting access to the (resource) [microservice], along with an access token (Dube: pars 0004, 0039-0042, the system receives a request from a client computing system to access resources, the resource includes a resource access token); 
obtaining an identity of the requesting entity from the access token (Dube: pars 0038-0042; Fig 4-5, the system parse the request to obtain the resource access token that was inserted in by the client computing system. The token contains an identifier portion associated with the user/tenant); 
identifying an access pattern used by the requesting entity to obtain the access token [ ] to the (resource) [microservice] (Dube: pars 0014, 0028, 0037-0038; Fig 4, a token generation system generates the access token upon request for generating an access token for a user. When making the request, the client computing system insert an user identifier or an organization identifier [i.e. a variation of request, equivalent to a pattern of request]. When the request contains the user identifier [i.e. first access pattern for token request], and the request contains the organization [i.e. second access pattern for token request]);
identifying permissions in an access policy, corresponding to the (resource) [microservice], based on the identity of the requesting entity (Dube: pars 0039-0043; Fig 4-5, the parsed token is validated and the identifier associated with the user/tenant is compared and validated for the system to allow the requested resource), and the identified access pattern (Dube: pars 0014, 0028, the identifier identifies the identity of the user or the organization, for which the token was generated based upon on of the two request type where the user identifier or the organization identifier); and 
generating an authorization output indicative of an authorization determination with respect to the access request (Dube: pars 0039-0047; Fig 4-5, upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
Dube does not explicitly teach the resource to be microservice, and does not explicitly teach access pattern used [ ] request access to microservice.
However, in an analogous art, Coffing teaches the resource to be microservice (Coffing: pars 0009-0011; Fig 1, a request is received from a user device with a token for microservices for accessing service associated with each of the microservices), and teaches access pattern used [ ] request access to microservice (Coffing: pars 0024, 0048, 0050-0051, 0054, an intelligent authorization engine employs a unique adaptive risk-based transaction authorization approach to dynamically assess and score risk across user roles, transactional context, and real-time risk profiles weighing a variety of different factors. User access history logs is used to determine access patterns to protected resources by particular users and/or particular devices, as well as to identify resource access permissions previously granted to users along with relevant contextual factors based upon which such resource access permissions were granted. The user behavior information includes data representing a plurality of different user behavior metrics, including access patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coffing with the method/system of Dube for the benefit of including a pattern analysis of the requests to obtain resources, such as, microservices, for granting access authorization (Coffing: pars 0024, 0048, 0050-0051, 0054). 


As to claim 14, the combination of Dube and Coffing teaches the computer system of claim 13 
Dube further teaches wherein the instructions cause the one or more processors to perform steps further comprising: before identifying permissions, validating the access token (Dube: pars 0042-0044; Fig 5, the token is validated first, and then identifier associated with the user/tenant is compared and validated for the system to allow the requested resource in accordance with the token associated with resource).
As to claim 15, the combination of Dube and Coffing teaches the computer system of claim 14 
Dube further teaches wherein validating the access token comprises: identifying access permissions corresponding to the access token; and validating that the requested access is included in the access permissions (Dube: pars 0039-0047; Fig 5, upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
As to claim 16, the combination of Dube and Coffing teaches the computer system of claim 13 wherein generating the authorization determination comprises: 
Dube further teaches if the permissions identified from the access policy include the requested access, then generating the authorization output authorizing the access request; and if the permissions identified from the access policy do not include the requested access, then generating the authorization output denying the access request (Dube: pars 0014, 0021, 0028, 0039-0047; Figs 1, 4, 5, the identifier identifies the identity of the user or the organization, for which the token was generated based upon on of the two request type where the user identifier or the organization identifier. Upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
As to claim 17, the combination of Dube and Coffing teaches the computer system of claim 13 wherein identifying the access pattern comprises: 
Dube and Coffing further teaches identifying that the requesting entity to which the access token is issued is an application that directly sent the access token to the microservice; and identifying the access pattern as a direct access pattern, and wherein identifying permissions in the access policy, corresponding to the application, comprises identifying the permissions in the access policy based on the identity of the application and the access pattern being a direct access pattern (Dube: pars 0014, 0032; Figs 1, 2, an API interaction system of the computing system includes token request logic call generator for resource request and insert the identifier. Coffing: pars 0022-0023, 0027, each security sidecar that are installed automatically with each application microservice container, manage identity and access management functions as signing/verification. Behavior metrics, including access patterns, and a risk profile for the request based on the context data [i.e. direct access pattern] of the request).
As to claim 18, the combination of Dube and Coffing teaches the computer system of claim 13 
Dube and Coffing further teaches wherein identifying the access pattern comprises: identifying that the requesting entity to which the access token is issued is an application that sends the access token to an intermediate microservice that forwards the access token to the microservice; and identifying the access pattern as a protected forwarded access pattern, and wherein identifying permissions in the access policy, corresponding to the application, comprises identifying the permissions in the access policy based on the identity of the application and the access pattern being a protected forwarded access pattern (Dube: pars 0014, 0032; Figs 1, 2, an API interaction system of the computing system includes token request logic call generator for resource request and insert the identifier. Coffing: pars 0022-0023, 0027, each security sidecar [i.e. intermediate microservice] that are installed automatically with each application microservice container, manage identity and access management functions as signing/verification).
As to claim 19, the combination of Dube and Coffing teaches the computer system of claim 13 
Dube and Coffing further teaches wherein identifying the access pattern comprises: identifying that the requesting entity to which the access token is issued is a service or microservice that obtains the access token without providing authentication for a specific set of permissions; and identifying the access pattern as a high privileged access pattern, and wherein identifying permissions in the access policy, corresponding to the application, comprises identifying the permissions in the access policy based on the identity of the service or microservice which comprises the requesting entity and the access pattern being a high privileged access pattern (Dube: pars 0014, 0032, 0037-0039; Figs 1, 2, an API interaction system of the computing system includes token request logic call generator for resource request and insert the identifier for identifying and verification for accessing resource. Coffing: pars 0009, 0022-0024, each security sidecar that are installed automatically with each application microservice container, manage identity and access management functions as signing/verification. End-to-end identity and security functionality is provided based on user identity, behavior metrics, including access patterns, and a risk profile for the request based on the context data of the request. Coffing: pars 0047-0048, 0050-0051, resource protection levels associated with each of the plurality of different protected resources, user-associated devices, etc. also based on pattern identifying a high-risk profile and low risk profile [i.e. high privilege and low privilege pattern]. The user biometric information might be required for higher protection with high risk level).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dube et al (“Dube,” US 2020/0396223, filed on 06/17/2019), in view of Coffing (“Coffing,” US 2019/0273746, published on 09/05/2019), further in view of Korablev et al (“Korablev,” US  8327419, published on 12/04/2012).
As to claim 20, Dube teaches a computing system, comprising: one or more hardware processors; and memory storing instructions which, when executed by the one or more hardware processors (Dube: pars 0004, 0039-0042, 0048-0049; Fig 5, a system and method for providing user access to protected resources to users connected over network. The system comprising memory and processor), cause the computing system to: 
provide a metadata management computing system (Dube: pars 0039-0043; Fig 4-5, uses an authentication system to validated a token and the identifier associated with the user/tenant to allow the requested resource); 
serve, by an authentication server disposed in the metadata management computing system, a plurality of different sets of authentication metadata to a plurality of different (resource) [microservice], each set of authentication metadata corresponding to a different (resource) [microservice] and identifying a context in which the corresponding (resource) [microservice] is permitted to authenticate (Dube: pars 0014, 0028, 0037-0038; Fig 4, a token generation system generates the access token upon request for generating an access token for a user. When making the request, the client computing system insert an user identifier or an organization identifier [i.e. a variation of request, equivalent to a pattern of request]. When the request contains the user identifier, and the request contains the); and 
serve, by an authorization server disposed in the metadata management computing system, a plurality of different sets of authorization policy metadata to a plurality of different (resource) [microservice], each set of authorization policy metadata corresponding to a different (resource) [microservice] (Dube: pars 0039-0043; Fig 4-5, the token is associated with a resource and the identifier associated with the user/tenant is compared and validated for the system to allow the requested resource), and 
identifying access permitted by the corresponding (resource) [microservice] by identifying permitted access (Dube: pars 0039-0043; Fig 4-5, the parsed token is validated and the identifier associated with the user/tenant is compared and validated for the system to allow the requested resource), in terms of permissions and access patterns (Dube: pars 0014, 0028, the identifier identifies the identity of the user or the organization, for which the token was generated based upon on of the two request type where the user identifier or the organization identifier. Pars 0039-0047; Fig 4-5, upon successful validation of the token and the identifier associated with the user/tenant, the system grants the requested access to the protected resources, and deny if validation fails).
Dube does not explicitly teach the resource to be microservice, and does not explicitly teach access pattern [ ] to microservice.
However, in an analogous art, Coffing teaches the resource to be microservice (Coffing: pars 0009-0011; Fig 1, a request is received from a user device with a token for microservices for accessing service associated with each of the microservices), and teaches access pattern [ ] to microservice (Coffing: pars 0024, 0048, 0050-0051, 0054, an intelligent authorization engine employs a unique adaptive risk-based transaction authorization approach to dynamically assess and score risk across user roles, transactional context, and real-time risk profiles weighing a variety of different factors. User access history logs is used to determine access patterns to protected resources by particular users and/or particular devices, as well as to identify resource access permissions previously granted to users along with relevant contextual factors based upon which such resource access permissions were granted. The user behavior information includes data representing a plurality of different user behavior metrics, including access patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coffing with the method/system of Dube to include microservice, and access pattern [ ] to microservice for the benefit of including a pattern analysis of the requests to obtain resources, such as, microservices, for granting access authorization (Coffing: pars 0024, 0048, 0050-0051, 0054). 
Dube or Coffing does not explicitly teach the consideration of resource [microservice], [storage location] being partitioned based on logical or physical partitions.
However, in an analogous art, Korablev teaches resource [microservice], [storage location] being partitioned based on logical or physical partitions (Korablev: col 4, lines 57-64, col5, lines 7-15, lines, discloses a secure resources of data where the secure resource include either a logical or virtual secure resource that contains one or more access controls for securing access to. One or more policy based rules can be used to define a logical partition of a data object as a secure resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Korablev with the method/system of Dube and Coffing to include resource being partitioned based on logical or physical partitions for the benefit providing a policy of resource access control where the logical or physical location of memory partition is defined according to policy of the resource access control (Korablev: col 4, lines 57-64, col5, lines 7-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/               Primary Examiner, Art Unit 2439                  

/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439